Citation Nr: 1760081	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  12-05 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-connected residuals of a fractured right mid-clavicle (broken collar bone) prior to June 17, 2015.

2.  Entitlement to an initial rating higher than 20 percent for service-connected right shoulder superior labral anterior-posterior lesion [previously characterized as residuals of a fractured right mid-clavicle (broken collar bone)] on and after June 17, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1967 to November 1970.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO granted service connection for fractured mid right clavicle/broken collar bone and assigned a noncompensable rating effective October 9, 2009.  The Veteran timely appealed the initial rating assigned.

The August 2010 rating decision also denied service connection for major depressive disorder, and the Veteran timely appealed.  In a July 2015 rating decision, the RO granted entitlement to service connection for major depressive disorder.  The Veteran has not expressed disagreement with the effective date or evaluation assigned.  Thus, that decision represents a full grant as to that benefit sought on appeal and the Board has limited its scope accordingly.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

In December 2014, the Board remanded these matters for further development.

In April 2017, the Board again remanded these matters for further development.

In August 2017, the RO increased the rating for the Veteran's right shoulder disability, recharacterized as right shoulder superior labral anterior-posterior lesion, to 20 percent effective June 17, 2015.  This created a staged rating as indicated on the title page.  The Veteran has not indicated that he is satisfied with these ratings, and the claims therefore remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).





FINDINGS OF FACT

1.  Prior to June 17, 2015, the Veteran's service-connected residuals of right mid-clavicle fracture were not manifested with malunion or nonunion of the clavicle or scapula.

2.  From June 17, 2015, the evidence is at least evenly balanced as to whether the symptoms of the Veteran's right shoulder superior labral anterior-posterior lesion more nearly approximated limitation of motion of the arm to 25 degrees from the side; there is no evidence of ankylosis of scapulohumeral articulation, or other impairment of the humerus during this period. 


CONCLUSIONS OF LAW

1.  Prior to June 17, 2015, the criteria for a compensable rating for residuals of a right mid-clavicle fracture are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5203 (2017).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating of 40 percent, but no higher, for the Veteran's right shoulder superior labral anterior-posterior lesion, from June 17, 2015, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.27, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5201 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of 38 U.S.C. §§ 5103 and 5103A have been met in this case.  As mentioned above, the claims being decided herein arises from the Veteran's disagreement with the initial ratings.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007). 

Also, VA assisted the Veteran in obtaining identified and available evidence needed to substantiate the claim being decided herein and affording the Veteran VA examinations, the reports of which are of record.  As indicated by the discussion below, these examination reports, along with the other lay and medical evidence of record, contain sufficient evidence by which to evaluate the Veteran's service-connected right shoulder disabilities in the context of the pertinent regulations.  There is no evidence that additional relevant records have yet to be requested or that additional examinations are in order. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The Board will therefore proceed to the merits of the claims being decided herein. 

II.  Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, an award of service connection for disability has been granted and the assignment of an initial evaluation for this disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when symptoms are most prevalent ("flare-ups") due to the extent of any pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59. 

From October 9, 2009 to June 17, 2015, the Veteran's service-connected right shoulder disability is rated under 38 C.F.R. § 4.71a, DC 5203 as impairment of the clavicle or scapula.  Under DC 5203, a 10 percent rating is warranted for the major extremity if there is malunion of the clavicle or scapula or nonunion of the clavicle or scapula without loose movement.  The maximum 20 percent rating is warranted for the major extremity if there is nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula.  38 C.F.R. § 4.71a, DC 5203.  

From June 17, 2015, the Veteran's right shoulder superior labral anterior-posterior lesion is rated as 20 percent disabling under 38 C.F.R. § 4.71a, DC 5201, for limitation of motion of the arm.  (The Veteran is right-hand dominant; thus his right shoulder disability involves his major extremity.)  Under DC 5201, with respect to the major extremity, a 20 percent rating is warranted for limitation of motion of the arm at shoulder level.  A 30 percent rating is warranted for limitation of motion of the arm midway between the side and shoulder level.  A maximum, 40 percent rating is warranted for limitation of motion of the arm to 25 degrees from side.  

However, higher ratings are assignable under 38 C.F.R. § 4.71a, DC 5200 (2017), for ankylosis of the scapulohumeral articulation.  Under DC 5200, with respect to the major extremity, a 30 percent rating is warranted for favorable ankylosis with abduction to 60 degrees and can reach mouth and head.  A 40 percent rating is warranted for intermediate ankylosis between favorable and unfavorable.  A maximum, 50 percent rating is warranted for unfavorable ankylosis with abduction limited to 25 degrees from side. 

Normal range of motion of the shoulder includes forward elevation (flexion) from zero to 180 degrees, abduction from zero to 180 degrees, external rotation from zero to 90 degrees, and internal rotation from zero to 90 degrees.  Flexion is the motion of lifting the arm in front of the body, with zero degrees representing the arm at the side and 90 degrees representing the arm at the shoulder level.  Abduction is the motion of lifting the arm from the side of the body, with zero degrees representing the arm at the side and 90 degrees representing the arm at the shoulder level.  See 38 C.F.R. § 4.71, Plate I (2017). 

In an April 2010 VA examination, the examiner noted that the Veteran did not have a history of pain or inflammation in his right shoulder.  The examiner noted that the Veteran had an old healed fracture of the mid diaphysis of the right clavicle  The examiner noted that the Veteran's healed fracture did not affect motion of his right shoulder and the did not experience flare-ups of a bone or joint disease.  The examiner diagnosed the Veteran with a healed clavicular fracture and that the healed fracture did not have significant general occupational effect or effects on his usual daily activities.  

In a June 2015 VA examination, the Veteran underwent a VA shoulder and arm conditions examination.  The Veteran reported functional loss from his right shoulder.  On examination, range of motion measurements for the right shoulder were as follows: flexion limited to 120 degrees; abduction limited to 100 degrees; external rotation at 90 degrees; and internal rotation at 90 degrees.  The examiner noted that the Veteran experienced pain during flexion and abduction motions but the examiner did not note the degrees at which the pain began.  The Veteran was able to perform repetitive use testing with at least three repetitions.  The examiner also noted that the Veteran did not have ankylosis of the glenohumeral articulation.  The examiner concluded that the Veteran's right shoulder did not impact his ability to perform any type of occupational task.  However, the examiner did not provide any reasoning for her conclusion.

In a separate June 2015 VA examination for mental disorders, the Veteran reported that he was unable to hold weight with his right shoulder.  In detailing his mental health, the Veteran reported that on one occasion, he was unable to hold a door for his wife and that it almost hit her, which made him feel like less than a man.  

In a May 2017 VA examination, the Veteran underwent a VA shoulder and arm conditions examination.  At that examination, he reported functional loss of his right shoulder and describe that his right shoulder limits his ability to work above shoulder height.  On examination, range of motion measurements for the right shoulder were as follows: flexion limited to 120 degrees; abduction limited to 100 degrees; external rotation limited to 35 degrees; and internal rotation at 90 degrees.  The examiner noted pain on the exam and described that the pain caused functional loss.  The Veteran was unable to perform repetitive use testing with at least three repetitions and the examiner described that the Veteran was unable to perform due to increased pain.  The examiner also noted that the Veteran did not have ankylosis of the glenohumeral articulation.  The examiner concluded that the Veteran's right shoulder did not impact his ability to perform any type of occupational task.  However, the examiner did not provide any reasoning for her conclusion.  

In a May 2017 VA treatment record, the Veteran sought treatment for his right shoulder pain and mobility.  The Veteran reported that the pain in his right shoulder is 2 out of 10 at rest but is at 7 out of 10 at times with exertion.  The clinician noted that the Veteran is able to lift his right arm 45 degrees to the front and side.  The clinician did not provide the angle at which the right shoulder pain began during range of motion testing.  

In a July 2017 VA treatment record, the Veteran rated his pain a 2 or 3 out of 10.  The clinician noted that the Veteran's right shoulder flexion was within minimum limits with a less painful arc, however, the examiner did not provide the range of motion in a numerical value.  

Based on the foregoing, the Board finds that an initial compensable rating for residuals of a fractured right mid-clavicle (broken collar bone) prior to June 17, 2015, is not warranted.  The April 2010 examiner noted that Veteran did not have pain or inflammation to his right shoulder and diagnosed the Veteran with a healed right fracture.  The examiner also noted that the Veteran's healed fracture did not affect motion in his right shoulder. 

Beginning July 17, 2015, the Board finds that a 40 percent rating for the Veteran's right shoulder superior labral anterior-posterior lesion is warranted.  The Board has considered 38 C.F.R. §§ 4.40 and 4.45 as interpreted in DeLuca, supra.  To that end, although limitation of motion to 25 degrees from the side was not specifically indicated on range of motion testing in the June 2015 and May 2017 VA examination reports or the May 2017 and July 2017 VA treatment notes, the Veteran has repeatedly stated that he experiences severe pain on exertion of his right shoulder and was unable to perform repetitive use testing with at least three repetitions due to pain during the May 2017 VA examination.  Although the VA examiner did not identify the degree at which pain began during range of motion testing, the Board finds that in light of the above evidence of record, that the additional limitation of motion due to pain on exertion would likely result in limitation of motion more nearly approximating the criteria for a 40 percent rating (i.e., 25 degrees from the side).  Relatedly, the Board notes that to the extent that the examination was inadequate with regard to flare-ups, the Board has remedied this inadequacy by itself estimating the degree of additional limitation of motion caused by flare-ups in a manner favorable to the Veteran.  Cf. Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017) (finding orthopedic examination inadequate with regard to flare-ups where the examination was the basis for a denial of a higher disability rating). 

In sum, the Board finds it reasonable to conclude that the flare-ups noted during the pertinent time period caused disabling manifestations that equated to at least limited abduction to 25 degrees, consistent with the Veteran's inability to perform repeat range of motion testing during the May 2017 VA examination and the Veteran's competent and credible statements in this regard.  Thus, in consideration of all of the above, the Board finds that the evidence is at least evenly balanced as to whether limitation of motion of the arm has more nearly approximated to 25 degrees from side, from June 17, 2015, the criterion for a 40 percent rating.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, a rating of 40 percent for his right shoulder superior labral anterior-posterior lesion, from June 17, 2015, is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.  

However, the Board finds that a rating higher than 40 percent for the Veteran's right shoulder superior labral anterior-posterior lesion is not warranted at any pertinent point, beginning June 17, 2015.  In this case, neither the Veteran's lay statements nor the medical evidence of record indicates that there was ankylosis of the shoulder joint.  Rather, the VA examination report and VA treatment notes contain a specific finding of no ankylosis and range of motion measurements reflecting that there was no ankylosis.  The Veteran's statements similarly do not indicate that there was ankylosis.  Moreover, while VA must in some circumstances consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination (see DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45, 4.59), this rule does not apply where, as here, the Veteran is receiving the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  For similar reasons, the Court's holding in Correia v. McDonald, 28 Vet. App. 158 (2017), that 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply, is not for application, as range of motion findings cannot result in a higher rating.  Thus, a rating higher than 40 percent is not warranted under DC 5201. 

In addition, there is no basis for any higher rating under any other potentially applicable diagnostic code.  In this regard, the only diagnostic code providing for evaluations higher than 40 percent under the schedule of ratings for the shoulder and arm is DC 5202, for other impairment of the humerus.  See 38 C.F.R. § 4.71a, DC 5202 (2017).  However, the evidence of record does not indicate any other impairment of the humerus, such as fibrous union, nonunion (false flail joint) or loss of head (flail shoulder) of the humerus. 

For the foregoing reasons, an initial compensable rating from October 9, 2009 to June 17, 2015 is not warranted for the Veteran's residuals of a fractured right mid-clavicle (broken collar bone).  However, an initial rating of 40 percent, but no higher, is warranted for the Veteran's right shoulder superior labral anterior-posterior lesion, beginning June 17, 2015.  As the preponderance of the evidence is against a finding of any higher rating, the benefit of the doubt doctrine is not otherwise for application.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether this exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment and frequent hospitalization.  If the disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

In this case, the Veteran has indicated having problems with working above shoulder height.  The Board finds that these symptoms are contemplated by the applicable rating criteria.  Although the symptoms are not specifically referenced in the rating criteria, the Veteran has indicated that such symptoms are the result of pain.  As indicated in the discussion above, pain is contemplated in the rating criteria for all musculoskeletal disabilities, and therefore it does not need to be identified in each individual code to indicate its inclusion.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis); see also 38 C.F.R. §§ 4.40, 4.45.  The Board therefore need not consider whether the Veteran's right shoulder disability causes marked interference with employment or frequent hospitalization for purposes of an extraschedular rating.  Thus, referral for consideration of an extraschedular rating for the Veteran's right shoulder disability is not warranted.  See 38 C.F.R. § 3.321(b)(1) (2017). 

Moreover, the Board notes that according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a claimant may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Here, however, the Veteran and his representative have not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further. 

ORDER

Entitlement to an initial compensable evaluation for service-connected residuals of a fractured right mid-clavicle (broken collar bone) prior to June 17, 2015, is denied.  

Entitlement to an initial rating of 40 percent for the Veteran's service-connected right shoulder superior labral anterior-posterior lesion [previously characterized as residuals of a fractured right mid-clavicle (broken collar bone)] beginning June 17, 2015, is granted, subject to controlling regulations governing payment of monetary awards. 



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


